Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  JESUS RACHID-LUIZ

          Plaintiff,

  v.

  SKYLINE ON BRICKELL CONDOMINIUM
  ASSOCIATION, INC., and KW PROPERTY MANAGEMENT
  & COUNSULTING, LLC., et al

        Defendants,
  ____________________________________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, JESUS RACHID-LUIZ, by and through the undersigned counsel,

  and sues Defendants, SKYLINE ON BRICKELL CONDOMINIUM ASSOCIATION, INC., and

  KW PROPERTY MANAGEMENT & COUNSULTING, LLC., and states as follows:

                                   JURISDICTIONAL ALLEGATIONS

          1.      The Court has original jurisdiction pursuant to 28 U.S.C. §1331, 42 U.S.C. § 3613,

  because this lawsuit is brought under the Fair Housing Act, 42 U.S.C. § 3601 et seq. and

  supplemental jurisdiction under 28 U.S.C. § 1291, over Plaintiff’s claims under the Florida Fair

  Housing Act, § 760.20, et seq.

          2.      Venue is proper in the Southern District of Florida, Miami Division, under 28

  U.S.C. § 1391(b) because the claim arose in this judicial district.

          3.      Plaintiff, JESUS RACHID-LUIZ (hereinafter “RACHID-LUIZ”) is a resident of

  the State of Florida, a qualified person with a disability under the Fair Housing Act and is otherwise

  sui juris.




       Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 8

                                                             Rachid-Luiz v. Skyline on Brickell, et al
                                                                                          Complaint
                                                                                         Page 2 of 8

         4.      Plaintiff, RACHID-LUIZ was the lessor of the property located at 2101 Brickell

  Avenue, #1703, Miami, FL 33129, in a building managed by Defendant, KW PROPERTY

  MANAGEMENT & CONSULTING, LLC.

         5.      Defendant, SKYLINE ON BRICKELL CONDOMINIUM ASSOCIATION, INC.

  (hereinafter “SKYLINE”) is a Florida non-profit corporation, doing business in Miami-Dade

  County, Florida, that operates a condominium building located at 2101 Brickell Avenue, Miami,

  FL 33129, (hereinafter “Subject Premises”).

         6.      Defendant, KW PROPERTY MANAGEMENT & CONSULTING, LLC.,

  (hereinafter “KW”) is a Florida Limited Liability Company, licensed to and doing business in

  Miami-Dade County, Florida, that manages the building located at 2101 Brickell Avenue, Miami,

  FL 33129.

                                   GENERAL ALLEGATIONS

         7.      RACHID-LUIZ signed a lease for 2101 Brickell Ave, Miami, FL. Unit #1703 with

  Claudia P. Morrison for April 1, 2018 to March 31, 2019.

         8.      RACHID-LUIZ possesses a disability which requires the use of an emotional

  support animal. Therefore, Plaintiff, RACHID-LUIZ belongs to a class of persons whom the Fair

  Housing Act ("the Act") protects from unlawful discrimination by virtue of disability. Complainant

  rents a condominium unit located at 2101 Brickell Avenue. In addition to RACHID-LUIZ having

  a disability, his girlfriend, Yailyn Gomez Orfila (ORFILA) suffered from anxiety and depression.

         9.      After he moved in, on April 6, 2018, RACHID-LUIZ requested an accommodation

  for an emotional support animal for his ORFILA for her animal and provided a letter from a

  licensed social worker.




     Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 8

                                                             Rachid-Luiz v. Skyline on Brickell, et al
                                                                                          Complaint
                                                                                         Page 3 of 8

         10.     RACHID-LUIZ notified SKYLINE and KW on April 16, 2018, that they had

  received the updated medical letter for his ORFILA on April 12, 2018. SKYLINE and KW further

  notified RACHID-LUIZ that their attorneys were reviewing this matter. SKYLINE and KW

  informed RACHID-LUIZ that ORFILA could not bring her support animal into the building, until

  the matter was resolved, as per the building's Rules and Regulations.

         11.     On April 26, 2018, SKYLINE and KW issued RACHID-LUIZ a violation for an

  unauthorized pet, and fined RACHID-LUIZ $100.00. At the time this fine was issued ORFILA's

  accommodation had been pending since April 12, 2018.

         12.     On April 27, 2018, SKYLINE and KW issued RACHID-LUIZ a second violation

  for an unauthorized pet, and fined RACHID-LUIZ another $100.00 and at this time the request for

  the accommodation was still pending.

         13.     Due to the fines and the constant pressure from SKYLINE and KW related to

  ORFILA’s support animal, ORFILA and RACHID-LUIZ ended their relationship.

         14.     On May 21, 2018, prior to SKYLINE and KW approving ORFILA’s support

  animal, RACHID-LUIZ sent an e-mail to SKYLINE and KW which informed them that he was

  withdrawing the request for an accommodation on his girlfriend's behalf.

         15.     On May 25, 2018, SKYLINE and KW sent RACHID-LUIZ an e-mail stating as

  long as he agrees to follow the building's rules and regulations, pay $200.00 for the two violations

  he was issued, and pay $250 for legal fees SKYLINE incurred with regard to this matter, no further

  actions would be taken against him.

         16.     On May 25, 2018, RACHID-LUIZ sent SKYLINE and KW an e-mail stating he

  agreed with the terms and requested SKYLINE and KW to deduct $450.00 from his deposit.




      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 8

                                                           Rachid-Luiz v. Skyline on Brickell, et al
                                                                                        Complaint
                                                                                       Page 4 of 8

         17.     In April 2018, RACHID-LUIZ requested to have an emotional support animal and

  provided a letter from his licensed social worker. The request was not responded to and when he

  withdrew his request in May 2018, and Defendant, KW PROPERTY MANAGEMENT &

  CONSULTING, LLC., and SKYLINE demanded $450.00 for attorney's fees, costs and penalties.

         18.     On July 18, 2018, RACHID-LUIZ again requested to have an emotional support

  animal as required by the Fair Housing Act and provided medical letters from Monica Guinzbourg,

  PhD., dated July 5, 2018, and a Deborah Weatherby, LCSW, dated April 28, 2018, which stated

  Complainant is disabled.

         19.     On August 14, 2018, Defendant, KW PROPERTY MANAGEMENT &

  CONSULTING, LLC wrote back to complainant, "Jesus: Our attorney should be contacting you

  in the coming days with a formal response. The Association's position remains the same: Your

  request for approval for an emotional support animal was/is denied."

         20.     On September 4, 2018, RACHID-LUIZ was contacted via correspondence by the

  SKYLINE's counsel requesting a list of history of appointments with the psychologist, as well as

  threats of criminal action.

         21.     On September 13, 2018, through legal representation RACHID-LUIZ sent a letter

  providing history of appointments and advising about the Fair Housing Act.

         22.     On November 1, 2018, another request was made by counsel from the

  condominium who requested another ten days to respond. No response was ever forthcoming.

  More than enough documentation was provided to the association. Plaintiff alleges that the delay

  and failure to respond to the accommodation request was a denial, and the request for additional

  information was a denial of the Fair Housing Act.




      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 8

                                                             Rachid-Luiz v. Skyline on Brickell, et al
                                                                                          Complaint
                                                                                         Page 5 of 8

         23.     On November 16, 2018, RACHID-LUIZ filed a Housing Discrimination Complaint

  against Defendants, SKYLINE, KW, and including Property Manager with the Florida

  Commission on Human Relations (“FCHR”), and U.S. Department of Housing and Urban

  Development (“HUD”).

         24.     On January 13, 2021, the FCHR and HUD issued a Notice of Determination and

  found that there was reasonable cause to believe that a discriminatory housing practice had

  occurred.

         25.     Further, as a direct and proximate result of SKYLINE and KW’s refusal to

  accommodate RACHID-LUIZ, RACHID-LUIZ suffered irreparable loss and injury including, but

  not limited to humiliation, emotional distress, privacy violations, worsened disability symptoms,

  and deprivation of his right to equal use and enjoyment of his home.

         26.     Such violations to accommodate RACHID-LUIZ’s disabilities caused RACHID-

  LUIZ to undergo severe emotional distress leading to heightened depression and anxiety.

         27.     Plaintiff has retained Disability Independence Group, Inc. to represent him in this

  cause and have agreed to pay them a reasonable fee for their services.

         28.     RACHID-LUIZ has complied with all necessary conditions precedent to the

  bringing of this action, or such condition precedent have been waived.


   COUNT I –FAILURE TO REASONABLY ACCOMMODATE – FAIR HOUSING ACT,
                  42 U.S.C. § 3604(f)(3)(B) and Fla. Stat. 760.23(8)

         29.     Plaintiff repeats and re-alleges the allegations contained in paragraphs 1 through 28

  above as though fully set forth herein.

         30.     At all times material, the Defendants SKYLINE and KW had actual knowledge that

  RACHID-LUIZ has a disability and were personally involved, and/or had authorized or ratified


      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 8

                                                             Rachid-Luiz v. Skyline on Brickell, et al
                                                                                          Complaint
                                                                                         Page 6 of 8

  each and every discriminatory act and denial of accommodation for RACHID-LUIZ herein.

         31.     Pursuant to 42 U.S.C. § 3604(f)(3)(b), it is unlawful to refuse to make reasonable

  accommodations in rules, policies, practices, or services, when such accommodations may be

  necessary to afford such person equal opportunity to use and enjoy a dwelling.

         32.     RACHID-LUIZ requested a reasonable accommodation regarding the pet policy

  set forth in the governing condominium documents to allow his emotional support animal to

  continue to reside with him and provided documentation for the accommodation.

         33.     Such emotional support animal is necessary for the equal use and enjoyment of

  RACHID-LUIZ’ home.

         34.     Defendants made numerous requests of the nature and severity of RACHID-LUIZ’s

  disability beyond what was necessary to grant RACHID-LUIZ’s reasonable accommodation

  regarding the pet policy.

         35.     Defendants denied RACHID-LUIZ’s reasonable request to allow his emotional

  support animal to continue to reside with him. Threats and attempts to remove the animal are

  similarly denials.

         36.     Such accommodation would not be an undue financial or administrative burden or

  a fundamental alteration on SKYLINE.

         37.     Such accommodation was necessary to the equal use and enjoyment of RACHID-

  LUIZ’ home and his use and enjoyment of common and public areas of housing.

         38.     Defendants’ failure to modify its existing policies and practices to accommodate

  the disabilities of RACHID-LUIZ is discriminatory and unlawful.

         39.     Such actions by Defendants were in total and reckless disregard of Plaintiff’s rights

  and indifferent to the medical conditions or needs of RACHID-LUIZ.


      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 8

                                                             Rachid-Luiz v. Skyline on Brickell, et al
                                                                                          Complaint
                                                                                         Page 7 of 8

          40.    Further, as a direct and proximate result of Defendant’s discrimination Plaintiff

  have suffered irreparable loss and injury including, but not limited to actual damages, humiliation,

  emotional distress, and deprivation of the right to equal housing opportunities regardless of

  disability.

          WHEREFORE, Plaintiff, RACHID-LUIZ, demands judgment against SKYLINE and KW

  to declare that the actions of the Defendants violated the Fair Housing Amendments Act and the

  Florida Fair Housing Act by discriminating against persons with disabilities and award Plaintiff

  compensatory and punitive damages, and his attorneys’ fees and costs, and such further relief as

  this Court deems just and equitable.

                 COUNT-II – RETALIATION – 42 U.S.C. § 3617 and Fla. Stat 760.37

          41.    Plaintiff, RACHID-LUIZ repeat and reallege the allegations contained in

  paragraphs 1 through 28 above as though fully set forth herein.

          42.    On April 26, 2018, Defendants issued Plaintiff a violation for an unauthorized pet,

  for ORFILA’s support animal and fined him $100.00. At the time this fine was issued ORFILA 's

  accommodation had been pending since April 12, 2018.

          43.    On April 27, 2018, Defendants issued Plaintiff a second violation for an

  unauthorized pet, and fined Plaintiff another $100.00.

          44.    On May 21, 2018, prior to Defendants approving ORFILA's service animal,

  Plaintiff sent an e-mail to KW which informed them that he was withdrawing the request for an

  accommodation on his girlfriend's behalf.

          45.    On May 25, 2018, Defendants sent Plaintiff an e-mail stating as long as he agrees

  to follow the building's rules and regulations, pay $200.00 for the two violations he was issued,

  and pay $250 for legal fees the Association incurred with regard to this matter, no further actions


      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
Case 1:21-cv-20900-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 8

                                                              Rachid-Luiz v. Skyline on Brickell, et al
                                                                                           Complaint
                                                                                          Page 8 of 8

  would be taken against him.

         46.     On May 25, 2018, Plaintiff sent Defendants an e-mail stating he agreed with the

  terms and requested Respondents to deduct $450.00 from his deposit.

         47.     SKYLINE and KW retaliated against RACHID-LUIZ by charging him attorney

  fees in the amount of $250.00 for requesting an accommodation on behalf of his girlfriend, fining

  him for his girlfriend's service animal when the request had been made on April 12, 2018, when

  SKYLINE and KW received the updated medical letter.

         48.     As a direct and proximate result of Defendant’s Retaliation Plaintiff have suffered

  irreparable loss and injury including, but not limited to actual damages, humiliation, emotional

  distress, and deprivation of the right to equal housing opportunities regardless of disability.

         WHEREFORE, Plaintiff, RACHID-LUIZ, demands judgment against Defendants,

  SKYLINE and KW to declare that the actions of the Defendants violated the Fair Housing

  Amendments Act and the Florida Fair Housing Act by discriminating against persons with

  disabilities and award Plaintiff compensatory and punitive damages, and her attorneys’ fees and

  costs as well as such relief as this court deems just and equitable.

           Respectfully Submitted on this 5th day of March, 2021.

                                 By: s/ Matthew W. Dietz
                                 Matthew W. Dietz, Esq.
                                 Florida Bar No. 84905
                                 DISABILITY INDEPENDENCE GROUP, INC.
                                 2990 Southwest 35th Avenue
                                 Miami, Florida 33133
                                 T: (305) 669-2822 / F: (305) 442-4181
                                 Email: mdietz@justdigit.org
                                        aa@justdigit.org




      Disability Independence Group, Inc. 2990 Southwest 35th Avenue, Miami, Florida 33133
